Citation Nr: 0432164	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1950 to 
November 1970.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the above issue.


FINDINGS OF FACT

1.  The veteran died in March 2002.  The immediate cause of 
his death was metastatic colon cancer. 

2.  Prior to his death, the veteran was not service connected 
for any disability.

3.  The veteran served in Vietnam, and it is presumed that he 
was exposed to herbicides during service.

4.  The medical evidence establishes that the primary site of 
the veteran's cancer was the colon.

5.  There is no medical evidence showing the veteran's colon 
cancer is related to his military service, to include 
exposure to herbicides.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, in April 2002, the RO 
sent a letter to the appellant explaining the VCAA and asking 
her to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also explained the legal elements of a 
cause of death claim.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letter sent to 
the appellant in April 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 60 days, it 
also expressly notified the appellant that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
claimant was notified properly of her statutory rights.

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  The Federal Circuit's concern 
in PVA that a claimant would be unaware of the time she had 
left to submit evidence is inapplicable in the specific 
circumstances of this case.  The October 2002 statement of 
the case (SOC) and the December 2002 supplemental statement 
of the case (SSOC) informed the appellant that she still had 
time to submit evidence.  When her case was certified to the 
Board in February 2003, she was again told that she had time 
to submit additional evidence.  Since this claimant was, as a 
matter of fact, provided at least one year to submit evidence 
after the VCAA notification, and it is clear from her 
statements that she has nothing further to submit, 
adjudication of the claim can proceed.

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claim.  The RO has obtained or attempted to obtain all 
evidence identified by the appellant or identified by the 
veteran in connection with the claim he filed before his 
death.  There is no basis for speculating that evidence 
exists that VA has not obtained.  The Board notes that in 
statements the appellant has indicated that she would be 
submitting medical records to prove her case.  She did not 
otherwise identify any outstanding records, with specificity, 
such as would trigger VA's responsibility to request the 
records.  As noted above, she has been given an ample time 
period within which to submit any evidence she wanted VA to 
consider.  She has also stated she was trying to get the 
veteran's death certificate amended, but there is no 
indication in the record that this was ever accomplished.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The RO did 
solicit such an opinion in September 2002, and the physician 
had the opportunity to review the claims file and the 
veteran's medical record and render an informed opinion.  
Further opinion is not needed in this case because there is 
sufficient medical evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the 


veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  

B. Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 


disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The veteran was not 
service connected for any disability at the time of his 
death, so these provisions are inapplicable to this case.

The veteran died in March 2002.  The immediate cause of his 
death according to the certificate of death was metastatic 
colon cancer.  The appellant argues service connection for 
the veteran's death is warranted because the lungs were the 
primary site of his cancer, which then spread to the colon.  
She argues he was exposed to Agent Orange during his service 
in Vietnam, which caused the lung cancer.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e) 
(2003); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  No other condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 C.F.R. § 3.307(a) (2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002). 

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 68 Fed. Reg. 27630-27641 (May 20, 2003).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  That is because the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  Id.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to 


determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

Initially, the RO denied this claim, in part, based on a 
conclusion that there was no evidence showing the veteran had 
service in Vietnam.  The National Personnel Records Center 
was unable to corroborate the veteran's service in Vietnam, 
but noted that he served in Thailand from June to October 
1966.  In connection with the claim he filed before his 
death, the veteran stated he was stationed at DaNang in 
Vietnam from June to November 1965.  His service personnel 
records show that he was assigned to a Tactical Fighter 
Squadron in California during that time period.  However, the 
records also show that he had a temporary duty assignment 
from June 25, 1965, to October 18, 1965, and his combat 
report notes he flew missions in South Vietnam between June 
and October 1965.  The appellant has submitted samples from 
newspapers and books referencing the veteran's presence in 
Vietnam.  Therefore, the Board concludes the preponderance of 
the evidences shows the veteran served in Vietnam, and he is 
presumed to have been exposed to herbicides during service.  
See 38 U.S.C.A. § 1116(f).  

The evidence shows that the veteran died from colon cancer, 
and the VA and private medical records show extensive 
treatment for metastatic colon and/or rectal cancer.  
Presumptive service connection is not warranted.  The 
veteran's colon or rectal cancer is not a condition subject 
to presumptive service connection.  38 C.F.R. § 3.309(e) 
(2003).  In fact, the National Academy of Sciences has 
reviewed the scientific studies on the relationship between 
gastrointestinal tract tumors (to include colon and rectal 
cancer) and exposure to herbicides, and the Secretary has 
concluded that a positive association does not exist.  68 
Fed. Reg. 27630-27641 (May 20, 2003).  

Rather, as noted above, the appellant argues service 
connection is warranted for lung cancer, as she believes this 
was the primary site for the veteran's cancer and that it 
later spread to the colon.  She points to a May 2000 
pathology report which indicates that the results of a lung 
biopsy were compatible with a metastatic colon carcinoma, but 
a primary lung carcinoma cannot be completely excluded.  Her 
son-in-law,[redacted], M.D., indicated in a November 2002 letter 
that this pathological report establishes doubt as to the 
primary site of the veteran's cancer and that even though the 
veteran likely died from the colon cancer, no further 
clinical testing was done to disprove a primary lung cancer 
or prove otherwise.  

Respiratory cancers, such as lung cancer, are identified as 
associated with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  However, presumptive service connection for a 
cancer listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure may not be established if the cancer 
developed as the result of metastasis of a cancer which is 
not associated with herbicide exposure.  VAOPGCPREC 18-97; 
see also Darby v. Brown, 10 Vet. App. 243, 245 (1997).  
Evidence sufficient to support the conclusion that a cancer 
listed in section 3.309(e) resulted from metastasis of a 
cancer not associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for the purpose of 38 U.S.C. § 1113(a).  The Board 
is bound by this opinion.  38 U.S.C.A. § 7104.

As noted above, the Board must evaluate the probative weight 
of all the evidence in reaching a decision.  Contrary to the 
appellant's argument and the opinion of Dr. [redacted] is the VA 
opinion provided in September 2002.  That physician reviewed 
the claims folder and the veteran's computerized medical 
records.  In summary, she concluded that the medical evidence 
shows the veteran's cause of death was "most certainly" 
rectal carcinoma that had metastasized to the lungs.  The 
physician stated the primary cancer was in the colon, and 
there was no primary lung cancer.  It was also noted that it 
is well known that colon cancer can metastasize to the lung, 
but the reverse does not occur.

The Board finds the VA opinion persuasive and supported by 
the medical records.  The pathology report is not sufficient 
to raise a reasonable doubt in this case.  The pathologist 
did not definitively conclude the lungs were the primary site 
of the cancer, as opposed to the VA opinion which was 
conclusive and definitive that the lungs were not the primary 
site of the cancer.  The VA physician also indicated that 
lung cancer does not metastasize to the colon, as a general 
medical principle.  The death certificate clearly states the 
colon cancer caused the veteran's death and makes no mention 
of lung cancer.  Dr. [redacted]'s letter really adds nothing to this 
case, in that he simply referenced the pathology report 
discussed above, but did not reach any independent 
conclusions as to the primary site of the veteran's cancer.  

The Board acknowledges the appellant's argument that the 
pathology report raises some doubt in this case.  Even if 
that is true, it does not rise to the level of a reasonable 
doubt.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  There is not an approximate balance of 
evidence.  There is evidence not favorable to the claim that 
is of more probative value than the favorable evidence, and 
it is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be determined 
by the quality of it and not by quantity.  In this case, the 
evidence favorable to the appellant - the pathology report - 
simply does not carry the same probative value as the other 
medical evidence and does not raise a "substantial" doubt.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

There is also no medical evidence establishing a relationship 
is possible between the veteran's diagnosed cancers and his 
military service on a direct basis.  Neither the veteran nor 
the appellant ever stated that a medical professional 
indicated that a possible relationship existed between his 
colon or rectal cancer, or lung cancer, and his military 
service, to include exposure to Agent Orange.  The veteran's 
service medical records show no pertinent complaints or 
diagnoses, and the cancer was not diagnosed until almost 30 
years after his separation from service.  The veteran never 
stated that he had continuity of symptomatology or treatment 
since service, and the appellant has also never alleged such.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  

The Board recognizes the appellant's sincere belief that the 
veteran's cancer originated in the lungs and was caused by 
exposure to Agent Orange during service.  However, she does 
not have the necessary medical training or knowledge to 
render a probative opinion as to the etiology of any medical 
condition.  

The Board would like to take this opportunity to recognize 
that the veteran had 20 years of honorable and meritorious 
military service.  Nevertheless, without sufficient medical 
evidence to link his death with some incident of his service, 
the claim for service connection for the cause of his death 
must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



